364 U.S. 281 (1960)
LIVINGSTON ET AL.
v.
UNITED STATES ET AL.
No. 895.
Supreme Court of United States.
Decided June 27, 1960.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF SOUTH CAROLINA.
Daniel R. McLeod, Attorney General of South Carolina, and James M. Windham and James S. Verner, Assistant Attorneys General, for appellants.
Solicitor General Rankin, Assistant Attorney General Rice, Myron C. Baum, Loren K. Olson and Lionel Kestenbaum for the United States and the Atomic Energy Commission, appellees.
Hugh K. Clark and W. Graham Claytor, Jr. for E. I. du Pont de Nemours & Co., appellee.
PER CURIAM.
The motion to substitute Harold Murph and Robert C. Wasson in the place of Francis M. Pickney and James W. Crain as parties appellant is granted. The motion to affirm is granted and the judgment is affirmed.
MR. JUSTICE BLACK and MR. JUSTICE DOUGLAS are of the opinion probable jurisdiction should be noted.